Citation Nr: 0615112	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the denial of entitlement to service connection for 
anxiety reaction in a June 1956 rating decision should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from August 1955 to March 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  



FINDINGS OF FACT

1.  Entitlement to service connection for anxiety reaction 
was denied in a June 1956 rating decision; the veteran did 
not timely appeal this decision.  

2.  The veteran has not alleged an error of fact or law in 
the June 1956 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error. 



CONCLUSIONS OF LAW

1.  The June 1956 rating decision which denied entitlement to 
service connection for anxiety reaction is final.  38 
U.S.C.A. § 7105 (West 2002); Veterans Affairs Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008.

2.  Clear and unmistakable error has not been demonstrated in 
the June 1956 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.63 (1949); 38 C.F.R. § 3.105(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that a June 1956 
rating decision that denied entitlement to service connection 
for anxiety reaction claimed as dizzy spells was the product 
of clear and unmistakable error.  The veteran's 
representative argues that the RO failed to apply regulations 
requiring that the veteran be presumed in sound condition 
except for conditions noted when examined, accepted, and 
enrolled into service or where clear and unmistakable 
evidence demonstrates an injury or disease pre-existed 
service.  

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA's duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 
3.159 (2004).

The VCAA does not apply to claims of clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).

The record shows that entitlement to service connection for 
anxiety reaction, also claimed as dizzy spells, was denied in 
a June 1956 rating decision.  The veteran was notified of 
this decision in a June 1956 letter.  He did not submit a 
notice of disagreement with this decision.  

The evidence considered by the June 1956 rating decision 
consisted of the veteran's service medical records and the 
findings of a May 1956 VA examination.  

The service medical records show that the veteran underwent 
an examination in August 1955 in conjunction with his entry 
into active service.  Under the psychiatric portion of the 
evaluation, it was noted that the veteran had passed out 
after taking his blood tests earlier that day.  The examiner 
was informed that there had been some jerky movements of the 
arms for a short while, but this had not been witnessed by a 
doctor.  It was noted that the veteran had received needles 
before without any difficulties, and that he had not eaten 
breakfast that morning.  The examiner stated that the veteran 
was essentially and mentally acceptable.  

January 1956 records indicate that the veteran was 
complaining of dizziness.  He was noted to have been seen 
before for this complaint.  The impression was questionable 
labyrinthitis, and the veteran was admitted for psychiatric 
observation.  However, further investigation showed that 
hyperventilation for a very brief period would provoke an 
attack.  The new impression was hyperventilation syndrome.  

February 1956 records indicate that he was discharged from 
the hospital, and that he was a candidate for an 
administrative discharge from the military.  Previous 
examinations related to fainting episodes had revealed no 
organic disease.  

Additional February 1956 records show that the veteran 
continued to have black out spells, and that he was very 
nervous and afraid.  He did not like his squadron or being 
around people, and doing so would give him the shakes.  The 
veteran said he believed he would take his own life.  

The veteran underwent an examination in February 1956 prior 
to discharge from service.  The psychiatric examination was 
abnormal.  He was noted to have frequent mild headaches 
associated with dizziness and fainting over the past two 
months.  He was also depressed and worried about his family.  

At the May 1956 VA examination, the veteran was noted to have 
dizzy spells with occasional loss of consciousness since 
January 1956.  His family history was negative, with no 
indication of epilepsy or other nervous disorders.  The 
veteran was said to have been hospitalized for two months in 
January and February of that year.  Abstracts from the 
hospital describe his condition as being due to 
hyperventilation and on a psychogenic basis.  The veteran's 
condition did not improve after discharge, and he continued 
to have attacks with occasional loss of consciousness three 
or four times a month.  

On examination, the neurological findings were normal.  On 
psychiatric examination the veteran was described as meek, 
anxious, and immature looking.  Emotionally, he appeared 
inhibited and flat.  There was no indication of a psychosis.  
The diagnosis was anxiety reaction, chronic, moderate, 
manifested by dizzy spells, hyperventilation, excessive 
perspiration, and vasomotor phenomena.  

The June 1956 rating decision determined that the veteran had 
neuropsychiatric manifestations prior to entering service.  
The decision further stated that it had not been established 
that the circumstances of service had increased the 
disability.  Therefore, entitlement to service connection for 
anxiety reaction, also claimed as dizzy spells, was denied. 

The veteran did not appeal the June 1956 rating decision.  
Therefore, that decision became final.  38 U.S.C.A. § 7105 
(West 2002); Veterans Affairs Regulation No. 2(a), pt. II, 
par. III; Department of Veterans Affairs Regulation 1008, as 
amended (1936).  Such final decisions may, however, be 
reversed or amended where evidence establishes that CUE 
existed.  38 U.S.C.A. § 5109A, 38 C.F.R. 3.105(a)

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made." Russell 
v. Principi, 3 Vet. App. 310, 313-4.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision. (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The veteran and his representative have alleged that the June 
1956 rating decision committed error when it determined that 
the veteran's psychiatric disability had existed prior to 
service.  The Board will examine this allegation in light of 
the laws and regulations in effect in June 1956, and the 
evidence considered by the June 1956 adjudicator.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (formerly 38 U.S.C.A. § 331).  
This law has been unchanged since the time of the June 1956 
rating decision.  

At the time of the June 1956 decision, veterans with only 
peacetime service were presumed to be in sound condition 
"except for defects, deformities, or disorders noted at the 
time of, or prior to, inception of active service;" or 
"where evidence or medical judgment is such as to warrant a 
finding that the injury or disease existed prior to 
acceptance and enrollment."  Independent Offices 
Appropriations Act, 1935, ch. 102, § 27, 48 Stat. 509, 524 
(1934); Veterans Regulation No. 1(a), pt. I, Para. I(b), 
reprinted in 38 U.S.C. § 723 (1934); see Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (discussing the 
history of the presumption of soundness).

The presumption of soundness for peacetime veterans is now 
codified at 38 U.S.C.A. § 1132 (West 2002) (formerly 38 
U.S.C.A. 311)

For wartime veterans the presumption of soundness was more 
stringent:

Every person employed in active service 
shall be taken to have been in sound 
condition when examined, accepted, or 
enrolled for service except as to 
defects, infirmities, or disorders noted 
at the time of the examination, 
acceptance and enrollment or where clear 
and unmistakable evidence demonstrates 
that the injury or disease existed prior 
to acceptance and enrollment and was not 
aggravated by such service.  Relative to 
notation at enlistment, only those 
defects, infirmities and disorders 
recorded at the time of examination are 
to be considered as noted.  History of 
the preservice existence of defects, 
infirmities or disorders recorded at the 
time of examination for acceptance and 
enrollment does not constitute a notation 
of such conditions but will be considered 
together with all other material evidence 
in determinations as to the inception of 
such defects, infirmities or disorders.  
38 C.F.R. § 3.63(b) (1949) (implementing 38 U.S.C. Ch. 12, 
73rd Congress (July 13, 1943).  

In 1966, the wartime presumption of soundness was made 
applicable to peacetime veterans serving after December 31, 
1946.  Pub.L. 89-358, § 7(a), Mar. 3, 1966, 80 Stat. 27, 
§ 337.  

The August 1955 entrance examination notes that the veteran 
passed out during his blood testing earlier that day.  
Significantly, the discussion of the incident takes place in 
the psychiatric portion of the examination.  

Although the examiner determined that the veteran was 
"mentally acceptable" for service and did not offer a 
diagnosis, the presumption of soundness for peacetime service 
did not require that the disability be noted on the 
examination for service entrance.

The evidence clearly reflected that the veteran was having 
blackouts prior to his acceptance and enrollment into 
service.  The record also reflected blackouts in service and 
after, which served as the basis for the diagnosis of anxiety 
reaction.  Because the veteran had only peacetime service, 
the RO was permitted to rely on this evidence to conclude 
that the presumption of soundness did not apply, and that the 
current diagnosis of anxiety reaction was based on symptoms 
that had appeared prior to acceptance for service.

Similarly, (although there has been no allegation of error in 
this regard) the Board also finds that the June 1956 rating 
decision did not commit clear and unmistakable error in 
determining that the disability increased in service.  Again, 
the veteran lost consciousness on the day of his entrance 
examination and had jerking movements.  He began to seek 
treatment after having additional episodes in January 1953, 
and he continued to have episodes following service.  

Although the May 1956 VA examination states that the 
veteran's condition began in January 1956 and did not improve 
following discharge; the examiner did not consider the 
findings reported at the time of the August 1955 entrance 
examination.  It was thus based on an inaccurate history.  

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

There is certainly room for debate as to whether the evidence 
did show an increase in disability during service (as 
evidenced by the fact that service connection was ultimately 
granted for this disability).  In this regard new symptoms 
were reported during service, such as headaches.  On the 
other hand, the jerking symptoms noted prior to service 
entrance, were not repeated during service.  In any event, 
disagreement as to how the evidence was weighed cannot 
constitute clear and unmistakable error.

Given the fact that the veteran's May 1956 symptoms were 
similar to those noted on the August 1955 entrance 
examination, there is no undebatable evidence that the 
disability was increased by service.  

In short, the Board finds that the veteran has not pointed to 
any error of fact or law which is such that it would compel 
the conclusion that the result would have been manifestly 
different but for the error.

Thus, the Board must conclude that there was no CUE in the 
June 1956 decision.


ORDER

The denial of entitlement to service connection for anxiety 
reaction in a June 1956 rating decision should not be 
reversed or revised on the basis of CUE.  The claim is 
denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


